Mr. Justice Aldrey
delivered the opinion of the court.
In recording the designation of heirs which the appellant presented to him together with another document, the respondent registrar, according to the note subjoined to the said designation of heirs, noted two curable defects in the record, of which the first, which is the only .one appealed from, was that the documents presented did not state the civil status and other personal circumstances of the ancestor.
According to subdivision 6 -of article 9 of the Mortgage Law, every record made in a registry shall set forth, among other things, the name and surname of the person or the name of the corporate body or legal entity from whom the property or right to be recorded is immediately derived; and in providing for the manner of complying with the said provision, subdivision 9 of article 63 of the Begulations prescribes that the names to be stated in the record shall be expressed as they appear in the instrument and that to the name shall be added the age, status; occupation, and domicil.
This- provision is plain and requires the registrar to include in the record said particulars concerning the person *492from whom the property was acquired as a means of identification, and as such particulars clo not appear in the documents presented to the said registrar, he. was justified in assigning that omission as a curable defect. Hernández v. The Registrar, 12 P. R. R. 128; Decisions of the Directorate of Eegistries of Spain of July 21, 1863, and April 19, 1890. The case of Pereira v. The Registrar, 20 P. R. R. 58, which the appellant cites in support of his appeal, bears no relation to the present case because in that case the question was as to the title of the grantor of the right and the defect was cured by another document which accompanied the title deed.
The decision appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf and Hutchi-son concurred.
Mr. Justice del Toro took no part in the decision of this case.